Case 5:19-mj-O0067-MLC Document 7 Filed 08/19/19 Page 1of1

UNITED STATES DISTRICT COURT

ite
FOR THE DISTRICT OF WYOMING | #302, s1979
U.S. Magistrate Judge

 

 

UNITED STATES OF AMERICA
Plaintiff,
vs. Case Number: 5:19MJ067-MLC
TIMOTHY RAYMOND STEVENS
Defendant,

 

ORDER OF TEMPORARY DETENTION PENDING HEARING
PURSUANT TO THE BAIL REFORM ACT

 

 

 

Location: Mammoth Courthouse -

Yellowstone Justice Center, 105 Albright Ave. Date: August 22, 2019

 

 

Mammoth YNP, WY 82190 Time: 3:00 P.M.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer. The custodian must bring the

defendant to the hearing at the time, date, and place set forth above.

Date: August 19, 2019 hc, ag)

Kelly H. Rankin
Chief United States Magistrate Judge

 

WY 58 Rev. 05/25/2018
